Name: Commission Implementing Decision (EU) 2018/314 of 1 March 2018 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 1401) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: Europe;  international trade;  regions of EU Member States;  agricultural activity;  agricultural policy
 Date Published: 2018-03-02

 2.3.2018 EN Official Journal of the European Union L 60/44 COMMISSION IMPLEMENTING DECISION (EU) 2018/314 of 1 March 2018 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of highly pathogenic avian influenza in certain Member States (notified under document C(2018) 1401) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In particular, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) Implementing Decision (EU) 2017/247 was also subsequently amended by Commission Implementing Decision (EU) 2017/1841 (6) in order to strengthen the disease control measures applicable where there is an increased risk for the spread of highly pathogenic avian influenza. Consequently, Implementing Decision (EU) 2017/247 now provides for the establishment at Union level of further restricted zones in the concerned Member States, as referred to in Article 16(4) of Directive 2005/94/EC, following an outbreak or outbreaks of highly pathogenic avian influenza, and the duration of the measures to be applied therein. Implementing Decision (EU) 2017/247 now also lays down rules for the dispatch of live poultry, day-old chicks and hatching eggs from the further restricted zones to other Member States, subject to certain conditions. Implementing Decision (EU) 2017/1841 also amended Article 5 of Implementing Decision (EU) 2017/247 in order to prolong the period of application of that act until 31 May 2018. (5) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times, mainly to take account of changes in the boundaries of the protection and surveillance zones established by the concerned Member States in accordance with Directive 2005/94/EC. (6) The Annex to Implementing Decision (EU) 2017/247 was last amended by Commission Implementing Decision (EU) 2017/2412 (7), following the notification by the Netherlands and Italy of outbreaks of highly pathogenic avian influenza in those Member States. Those Member States also notified the Commission that they had duly taken the necessary measures required in accordance with Directive 2005/94/EC following those outbreaks, including the establishment of protection and surveillance zones around the infected poultry holdings. (7) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/2412, the Netherlands has notified the Commission of a new outbreak of highly pathogenic avian influenza of subtype H5N6 in a poultry holding in the province of Groningen, in the north of that Member State. The Netherlands has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC following that recent outbreak, including the establishment of protection and surveillance zones around the infected poultry holding. (8) The Commission has examined those measures in collaboration with the Netherlands, and is satisfied that the boundaries of the protection and surveillance zones, established by the competent authority in that Member State, are at a sufficient distance to the poultry holding where the outbreak was confirmed. (9) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with the Netherlands the protection and surveillance zones established in that Member State, in accordance with Directive 2005/94/EC, following the recent outbreak of highly pathogenic avian influenza in that Member State. (10) Implementing Decision (EU) 2017/247 should therefore be updated to take account of the up-to-date epidemiological situation in the Netherlands as regards highly pathogenic avian influenza. In particular, the protection and surveillance zones in the Netherlands, now subject to restrictions in accordance with Directive 2005/94/EC, should be listed in the Annex to Implementing Decision (EU) 2017/247. (11) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level in order to include the protection and surveillance zones established in the Netherlands in accordance with Directive 2005/94/EC, following the recent outbreak of highly pathogenic avian influenza in that Member State, and the duration of the restrictions applicable therein. (12) In addition, taking into account confirmation of the recent outbreak of highly pathogenic avian influenza in the Netherlands, and the continuing risk of further outbreaks of that disease in the Union, that can persist over prolonged periods of time even during the summer months, the measures laid down in that Implementing Decision should continue to apply until the end of the year. It is therefore appropriate to prolong the period of application of Implementing Decision (EU) 2017/247 until 31 December 2018. (13) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision (EU) 2017/247 is amended as follows: (1) in Article 5, the date 31 May 2018 is replaced by the date 31 December 2018; (2) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 March 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1841 of 10 October 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 261, 11.10.2017, p. 26). (7) Commission Implementing Decision (EU) 2017/2412 of 20 December 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 342, 21.12.2017, p. 29). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) in Part A, the entry for the Netherlands is replaced by the following: Member State: The Netherlands Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC In the province of Groningen  Vanaf de kruising van Heirweg (Visvliet) en de N355, de N355 volgend in oostelijke richting tot aan de Bosscherweg.  De Bosscherweg volgend in noordelijke richting tot aan de Westerwaarddijk.  De Westwaarddijk volgend in oostelijke richting overgaand in de Oosterwaarddijk overgaand in zuidelijke richting tot aan de Pamaweg.  De Pamaweg volgend in oostelijke richting tot aan de Heereburen.  De Heereburen volgend in zuidelijke richting overgaand in oostelijke richting overgaand in zuidelijke richting overgaand in oostelijke richting tot aan de Frijtumerweg.  De Frijtumerweg volgend in zuidelijke richting tot aan de Balmahuisterweg.  De Balmahuisterweg volgend in zuidelijke richting tot aan de N355.  De N355 volgend in oostelijke richting overgaand in zuidelijke richting tot aan de Van Starkenborghkanaal ZZ.  De Van Starkenborghkanaal ZZ volgend in westelijke richting tot aan de Hoendiep Oostzijde.  De Hoendiep Oostzijde volgend in zuidelijke richting tot aan de Niekerkerdiep ZZ.  De Niekerkerdiep ZZ volgend in westelijke richting tot aan de Millinghaweg.  De Millinghaweg volgend in zuidelijke richting overgaand in de Fanerweg tot aan de Maarsdijk.  De Maarsdijk volgend in westelijke richting overgaand in noordelijke richting tot aan de N980.  De N980 volgend in zuidelijke richting overgaand in westelijke richting tot aan de De Noord.  De De Noord volgend in noordelijke richting tot aan de Caspar Roblesdijk.  De Caspar Roblesdijk volgend in westelijke richting tot aan de De Wieren.  De De Wieren volgend in noordelijke richting tot aan de Abel Tasmanweg.  De Abel Tasmanweg volgend in westelijke richting tot aan de Stationsweg.  De Stationsweg volgend in noordelijke richting tot aan de Heirweg.  De Heirweg volgend in oostelijke richting tot aan de kruising met de N355. 29.3.2018 (2) in Part B, the entry for the Netherlands is replaced by the following: Member State: The Netherlands Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC In the province of Groningen  Vanaf de kruising van de Kuipersweg en de N355 (Buitenpost), de N355 volgen in oostelijke richting tot aan de Steenharts.  De Steenharst volgend in noordelijke richting tot aan de Zevenhuisterweg.  De Zevenhuisterweg volgend in west noordelijke richting tot aan de Hesseweg.  De Hesseweg volgend in oostelijke richting tot aan de Brongersmaweg.  De Brongersmaweg volgend in noordelijke richting tot aan de Foijingaweg.  De Foijingaweg volgend in oostelijke richting tot aan de Wester-Nieuwkruisland.  De Wester-Nieuwkruisland volgend in noordelijke richting tot aan de Kwelderweg.  De Kwelderweg volgend in oostelijke richting tot aan de W. van der Ploegweg.  De W. van der Ploegweg volgend in noordelijke richting tot aan de Hooge Zuidwal.  De Hooge Zuidwal volgend in oostzuidelijke richting tot aan de N388.  De N388 volgend in noordelijke richting tot aan de Stationsstraat.  De Stationsstraat volgend in noordoostelijke richting tot aan het Hunsingokanaal (Water).  Het Hunsingokanaal (Water) volgend in oostelijke richting tot aan de Kanaalstraat.  De Kanaalstraat volgend in oostzuidelijke richting tot aan de Hoofdstraat.  De Hoofdstraat volgend in noordelijke richting tot aan de Vlakkeriet.  De Vlakkeriet volgend in oostelijke richting tot aan de Kattenburgerweg.  De Kattenburgerweg volgend in noordelijke richting overgaand in oostelijke richting overgaand in zuidelijke richting tot aan de Zuurdijksterweg.  De Zuurdijksterweg volgend in oostelijke richting tot aan de N983.  De N983 volgend in zuidelijke richting tot aan het Reitdiep (Water).  Het Reitdiep (Water) volgend in oostelijke richting tot aan het Aduarderdiep (Water)  Het Aduarderdiep (Water) volgend in zuidelijke richting tot aan het van Starkenborgh Kanaal (Water).  Het Starkenborgh Kanaal (Water) volgend in oostelijke richting tot aan de Gaaikemadijk.  De Gaaikemadijk volgend in zuidelijke richting tot aan de N355.  De N355 volgend in oostelijke richting tot aan de N977.  De N977 volgend in zuidelijke richting tot aan de Hoendiep.  De Hoendiep volgend in westelijke richting tot aan de Roderwolderdijk.  De Roderwolderdijk volgend in zuidelijke richting tot aan de A7.  De A7 volgend in westelijke richting tot aan de Matsloot.  De Matsloot volgend in zuidelijke richting tot aan de Sandebuur.  De Sandebuur volgend in westelijke richting overgaand in zuidelijke richting tot aan de Sandebuursedijk.  De Sandebuursedijk volgend in westelijke richting tot aan de Aan De Vaart.  De Aan de Vaart volgend in zuidelijke richting tot aan de Damweg.  De Damweg volgend in westelijke richting overgaand in de Turfweg tot aan de N372.  De N372 volgend in west noordelijke richting tot aan de Van Panhuijslaan.  De Van Panhuijslaan volgend in zuidelijke richting tot aan de Lindensteinlaan.  De Lindensteinlaan volgend in westelijke richting tot aan de Auwemalaan.  De Auwemalaan volgend in zuidelijke richting tot aan de Pastoor Hopperlaan.  De Pastoor Hopperlaan volgend in westelijke richting overgaand in de Veenderij tot aan de Turfring.  De Turfring volgend in zuidelijke richting overgaand in westelijke richting tot aan de Tolbertervaart.  De Tolbertervaart volgend in zuidelijke richting tot aan de N979.  De N979 volgend in westzuidelijke richting tot aan de Carolieweg.  De Carolieweg volgend in noordelijke richting overgaand in westelijke richting overgaand in de Grouwweg tot aan de Jonkersweg.  De Jonkersweg volgend in noordelijke richting tot aan de Nieuweweg.  De Nieuweweg volgend in westelijke richting overgaand in de Kruisweg tot aan de N980.  De N980 volgend in noordelijke richting tot aan de Leidijk.  De Leidijk volgend in westelijke richting tot aan de Zuiderweg.  De Zuiderweg volgend in westelijke richting tot aan de Oude Dijk.  De Oude Dijk volgend in noordelijke richting tot aan de N981.  De N981 volgend in westelijke richting tot aan de N358.  De N358 volgend in noordelijke richting overgaand in Lutkepost overgaand in de Kuipersweg tot aan de kruising met de N355. 29.3.2018  Vanaf de kruising van Heirweg (Visvliet) en de N355, de N355 volgend in oostelijke richting tot aan de Bosscherweg.  De Bosscherweg volgend in noordelijke richting tot aan de Westerwaarddijk.  De Westwaarddijk volgend in oostelijke richting overgaand in de Oosterwaarddijk overgaand in zuidelijke richting tot aan de Pamaweg.  De Pamaweg volgend in oostelijke richting tot aan de Heereburen.  De Heereburen volgend in zuidelijke richting overgaand in oostelijke richting overgaand in zuidelijke richting overgaand in oostelijke richting tot aan de Frijtumerweg.  De Frijtumerweg volgend in zuidelijke richting tot aan de Balmahuisterweg.  De Balmahuisterweg volgend in zuidelijke richting tot aan de N355.  De N355 volgend in oostelijke richting overgaand in zuidelijke richting tot aan de Van Starkenborghkanaal ZZ.  De Van Starkenborghkanaal ZZ volgend in westelijke richting tot aan de Hoendiep Oostzijde.  De Hoendiep Oostzijde volgend in zuidelijke richting tot aan de Niekerkerdiep ZZ.  De Niekerkerdiep ZZ volgend in westelijke richting tot aan de Millinghaweg.  De Millinghaweg volgend in zuidelijke richting overgaand in de Fanerweg tot aan de Maarsdijk.  De Maarsdijk volgend in westelijke richting overgaand in noordelijke richting tot aan de N980.  De N980 volgend in zuidelijke richting overgaand in westelijke richting tot aan de De Noord.  De De Noord volgend in noordelijke richting tot aan de Caspar Roblesdijk.  De Caspar Roblesdijk volgend in westelijke richting tot aan de De Wieren.  De De Wieren volgend in noordelijke richting tot aan de Abel Tasmanweg.  De Abel Tasmanweg volgend in westelijke richting tot aan de Stationsweg.  De Stationsweg volgend in noordelijke richting tot aan de Heirweg.  De Heirweg volgend in oostelijke richting tot aan de kruising met de N355. 29.3.2018